                                                                                RECEIVED
                          IN UNITED STATES DISTRJCT COURT                             MAR O9 2020
                            FOR THE DISTRICT OF MONTANA
                                                                                   C_lerk , U S Courts
                                                                                   District of Montana
UNITED STA TES OF AMERICA                     )                                    Missoula Division
                                              )       PETITION TO OPEN JUVENILE
                       VS.                    )       RECORDS/ COURT DOCUMENTS
                                              )
KRISTOPHER DANIEL RAINEY                      )    DOCKET NO. CR 19-99-BLG-DLC-01



Whereas the above-named defendant has been charged with committing the offense of Possession
with Intent to Distribute Methamphetamine, in United States District Court for the District of
Montana, the Petitioner requests that the Court order all juvenile and adult records pertaining to
the defendant held by California Division of Juvenile Justice, San Joaquin County Superior Court,
San Joaquin County Sheriffs Office, Manteca Police Department, and San Joaquin County
Juvenile Probation, including charging documents, plea agreements, presentence investigation
reports, incident reports, medical, treatment, attorney representation, and case dispositions, for the
purpose of preparing a Presentence Investigation Report for the Court.




                                                      J - 'i-JO
                                                      Date


                                              ORDER


THE COURT .\tAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
order this q         day of March, 2020, the release of requested records held by California
Division of Juvenile Justice, San Joaquin County Superio Court, San Joaquin County Sheriffs
Office, Manteca Police Department, and San Joaquin Cou ty Juvenile Probation to the Petitioner
or authorized agency of the United States Probation ffice for the purpose of preparing a
Presentence Investigation Report for the Court.


                                                      Honorable Dana L. hristensen
                                                      Chief United States District Judge
